Citation Nr: 1455346	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO. 12-09 899	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral hearing loss disability.

3. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for chronic allergic rhinitis.

4. Entitlement to service connection for tinea pedis (previously claimed as a bilateral foot condition).

5. Entitlement to service connection for a back disability.

6. Entitlement to service connection for a bilateral hearing loss disability.

7. Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The Veteran previously claimed entitlement to service connection for a bilateral foot condition which was adjudicated as a musculoskeletal condition by the RO in the May 2009 rating decision.  The Veteran has since claimed entitlement to service connection for tinea pedis.  As these are two separate disabilities, the Veteran's tinea pedis claim is considered a new claim and hence, new and material evidence is not required to reopen the claim.

The issues of entitlement to service connection for a back disability, a bilateral hearing loss disability, and allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The May 2009 rating decision denied the Veteran's claim to establish service connection for a back disability, bilateral hearing loss, and allergic rhinitis; the Veteran did not appeal that decision nor was evidence received during the one year appeal period.

2. Evidence received since the final May 2009 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a back disability, bilateral hearing loss, and allergic rhinitis.

3. The most probative and competent evidence of record does not support finding that the Veteran's current foot condition is related to service.


CONCLUSIONS OF LAW

1. The May 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2. Evidence received to reopen the claim of entitlement to service connection for a back disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. Evidence received to reopen the claim of entitlement to service connection for a bilateral hearing loss disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4. Evidence received to reopen the claim of entitlement to service connection for allergic rhinitis is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5. The criteria for service connection for tinea pedis have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

In the decision below, the Board has reopened and remanded the Veteran's claims of entitlement to service connection for a back disability, hearing loss disability, and allergic rhinitis.  Therefore, regardless of whether the VCAA duties to notify and assist have been met with respect to these issues no harm or prejudice to the Veteran has resulted.  As such, the Board concludes that any defect in providing notice and assistance to the Veteran is at worst harmless error in that it does not adversely affect the essential fairness of the Board's adjudication of the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in October 2010 satisfied the duty to notify provisions with respect to service connection for a tinea pedis and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private medical records, and the statements of the Veteran.

The Veteran was provided with a VA examination May 2013.  The Board finds that the examination is thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a medical history from the Veteran, and provided the information necessary to evaluate his foot condition under the applicable rating criteria.  The examiner's opinion as to the etiology of the Veteran's foot condition was supported by adequate rationale.  Moreover, neither the Veteran nor his representative have objected to the adequacy of the examination.

The Veteran also testified at an October 2014 video conference hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2013) requires that the VLJ or DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the hearing by a competent representative from the Veterans of Foreign Wars of the United States.  During the hearing, the VLJ and representative asked the Veteran questions about the nature and severity of the Veteran's bilateral foot disability.  The VLJ also questioned the Veteran regarding outstanding medical evidence that may have substantiated the Veteran's claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the appellant's hearing constitutes harmless error.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

II. Service Connection - General

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and may be sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

III. New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]." 38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).

The Veteran's hearing loss, allergy, and back condition claims were previously denied in the final May 2009 rating decision in pertinent part because evidence of record did not reflect that the Veteran's hearing loss or mild degenerative arthritis of the lumbar spine were related to service, or that his chronic rhinitis was caused or aggravated by service.  The Veteran did not appeal the May 2009 decision nor was additional evidence received during the appeal period. As such, the May 2009 rating decision is final with respect to these claims.  38 U.S.C.A § 7105(c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

 With respect to the Veteran's hearing loss disability, evidence received and obtained since the May 2009 rating decision includes the October 2014 hearing transcript.  At the hearing, the Veteran testified that he was exposed to a myriad of loud noises in service, to include missile launches, sanders, grinders, and the Phalanx system.  He also testified that his wife has noticed his hearing loss for an extended period of time and that he had no real recreational noise exposure.  With respect to his back disability, an April 2012 VA treatment report contains a diagnosis of degenerative disc disease.  The Veteran also testified at his October 2014 hearing that he has experienced back pain since service and sought treatment immediately after separation.  Lastly, the Veteran testified that he has experienced allergies since he was a child and that those allergies grew increasingly more severe in service.  This evidence is "new," as it had not been previously considered by VA, and "material" as it addresses an element of service connection which was missing at the time of the prior final denial.  In this regard, the Board recognizes that the additional evidence is presumed to be credible for the purpose of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Hence, the additional evidence, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claims.  The Board thus finds that new and material evidence has been received to reopen the claims of entitlement to service connection for hearing loss, allergic rhinitis, and a back condition.  On that basis, the claims are reopened.


IV. Service Connection - Bilateral tinea pedis

The Veteran has asserted that his currently diagnosed tinea pedis was caused by his military service.  Specifically, the Veteran testified at his October 2014 hearing that the combination of salt water and heat from the deck of Navy ships caused him to experience constant tinea pedis.  He further testified that he was treated constantly in service for this condition and would occasionally use a razor blade to remove calluses that formed as a result of the disease.

Current VA treatment records reflect that the Veteran is prescribed a topical medication for his tinea pedis.  Additionally, the May 2013 VA examination report reflects a diagnosis of tinea pedis.  As such, the first element of service connection, evidence of a current disability, is satisfied.

However, the evidence does not reflect that the Veteran experienced an in-service foot injury, to include tinea pedis.  Review of the service treatment records reveals an extensive number of visits to sick call for allergic rhinitis and lower back pain.  The Veteran was also treated on several occasions for knee abrasions, a twisted ankle, and a productive cough.  The service treatment records are silent for any indication that the Veteran was ever treated for tinea pedis or a foot condition while in-service.  Further, a January 1988 separation examination report reflects that the Veteran's feet were normal at that time.  On a corresponding report of medical history, the Veteran denied a history of any foot problems, while endorsing a history of hay fever, sinusitis, broken bones, and recurrent back pain.

Based on the evidence described, the Board does not find that the Veteran experienced an in-service foot injury to include tinea pedis.  Service treatment records, including the separation examination report and report of medical history, are negative for any indication the Veteran experienced tinea pedis while in service.  Further, the first medical evidence of record for treatment for this illness appears in a November 2008 VA treatment report, more than 20 years after separation.  The Board finds it highly unlikely that the Veteran could have been treated constantly while in service given the absence of treatment in the medical record, combined with the extensive treatment history for unrelated ailments.

However, assuming without deciding that the Veteran did in fact experience in-service tinea pedis, element (3), evidence of a nexus, is still unsatisfied.  Specifically, the May 2013 VA examiner opined that the Veteran's current tinea pedis was less likely than not related to service, as there was no evidence of a bilateral foot condition occurring in service.  The examiner also noted that the medical record did not provide evidence of treatment for the same condition until 2008.  While the Veteran has asserted that his current condition is related to service and has persisted since, he has not demonstrated that he has the required medical expertise to diagnose tinea pedis or provide a nexus opinion.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).  As such, his statements concerning the origins of his current disability are given little probative weight in comparison to the May 2013 examiner's opinion.  The evidence therefore weighs against finding that the Veteran's current tinea pedis is related to service.

Based on the record as a whole, the Board finds that service connection for tinea pedis is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a back disability is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for hearing loss is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for allergic rhinitis is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for tinea pedis is denied.


REMAND

After review of the claims file, the Board finds that additional development is necessary prior to adjudication of the Veteran's remaining claims.

With respect to the Veteran's back disability claim, a VA examination was provided in February 2009.  The examiner at that time diagnosed mild degenerative arthritis of the L4-L5 vertebrae.  However, corresponding X-rays taken in February 2009 and May 2010 reflect that the Veteran did not have any arthritis of the lumbar spine.  Further, the April 2012 VA treatment report now reflects a diagnosis of degenerative disc disease.  The Board therefore finds that a new examination should be conducted to diagnose the Veteran's back condition and obtain a nexus opinion to any diagnoses identified.

A new examination is also required for the Veteran's claimed hearing loss disability.  With regard to the Veteran's hearing loss claim, a QTC examination was provided in February 2009.  However, in rendering an opinion the examiner provided no rationale, rather, he merely concluded that it was his opinion that the Veteran's hearing loss was not related to service.  This opinion is therefore inadequate on which to decide the Veteran's claim.

Additionally, an opinion was obtained in connection with the Veteran's allergic rhinitis claim.  While the February 2009 examiner correctly noted that the Veteran's allergic rhinitis pre-existed service, his opinion did not indicate that the rhinitis was clearly and unmistakably not aggravated beyond the natural progression of the disease.  As such, remand is necessary to clarify the opinion using the proper evidentiary standard.

Accordingly, the remaining claims are REMANDED for the following action:

1. Obtain VA treatment records for the Veteran dated from April 2013 to the present.  All attempts to obtain these records should be documented.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his back condition.  The claims file, including a copy of this remand, must be provided to the examiner.  Any medically indicated tests should be conducted and all diagnoses should be identified.  After examination and review of the entire record, to include the Veteran's October 2014 hearing testimony, the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that any diagnosed low back disability began in service, was caused by service, or is otherwise related to service.

A complete rationale must accompany the provided opinion.

3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hearing loss.  The claims file, including a copy of this remand, must be provided to the examiner.  Any medically indicated tests should be conducted.  After examination and review of the entire record, to include the Veteran's October 2014 hearing testimony, the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss began in service, was caused by service, or is otherwise related to service.

A complete rationale based on the record must accompany the provided opinion.  The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.

4. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his allergic rhinitis.  The claims file, including a copy of this remand, must be provided to the examiner.  Any medically indicated tests should be conducted and all diagnoses should be identified.  After examination and review of the entire record, to include the Veteran's October 2014 hearing testimony, the examiner is asked to opine as to the following:

(a) Whether the Veteran's allergic rhinitis clearly and unmistakably (i.e. obvious and manifest) pre-existed service?

(b) If the allergic rhinitis pre-existed service, whether it worsened in service, and if so, was clearly and unmistakably (i.e. obvious and manifest) not aggravated beyond the natural progression of the disease by service?  In other words, was any worsening in service clearly and unmistakably due to the nature progression of the disease.

(c) Alternatively, if the allergic rhinitis did not pre-exist service, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's allergic rhinitis began in service, was caused by service, or is otherwise related to service.

A complete rationale must accompany the provided opinion.
Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

5. Notify the Veteran that it is his duty to assist the VA in adjudicating his claims.  Failure to report to a scheduled examination without good cause may result in the denial of the claim.  38 C.F.R. § 3.655.

6. Thereafter, readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond before the appeal is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


